Citation Nr: 1500811	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his March 2011 substantive appeal, the Veteran requested a Travel Board hearing before the Board.  In a January 2012 statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the local RO.  However, in a May 2012 written statement, the Veteran's former representative cancelled the DRO hearing, requesting instead that the RO wait 60 days before issuing a supplemental statement of the case, as the Veteran would be obtaining additional evidence.  In an August 2014 written statement, the Veteran's current representative indicated that the Veteran wished to withdraw his request for a Travel Board hearing.  Accordingly, the Veteran's hearing requests are withdrawn.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include private treatment records from Dr. D.J.D., dated January 2004 to April 2014; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


	(CONTINUED ON NEXT PAGE)

REMAND

In an October 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated that he has received VA treatment for his bilateral hearing loss and tinnitus from the Central Texas Healthcare System (HCS) since 2010.  See also April 2014 Deferred Rating Decision (requesting that all Central Texas HCS treatment reports from 2000 to the present be uploaded to Virtual VA); August 2013 referral from Central Texas HCS to a private audiologist.  However, there are currently no VA treatment records associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records, including all audiogram results, and associate them with the evidentiary record.  Further, the AOJ should ask the Veteran to identify any relevant private medical providers, and obtain any outstanding private treatment records.

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his noise exposure in service.  Specifically, the Veteran cites to his Military Occupational Specialty of Artillery Communication Specialist, and his exposure to loud noises, squealing, and crackling on a regular basis from the radios.  See February 2014 statement; June 2012 Veteran statement.  The Veteran also states that he was exposed to noise from guns and heavy artillery at firing ranges with no hearing protection, and that on two specific occasions he experienced hearing loss and ringing in his ears after being ordered to drive a major close to the range.  See March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  The Veteran contends he has experienced hearing loss and ringing in his ears since service.  See February 2014 Veteran statement; June 2012 Veteran statement; February 2011 VA examination report (Veteran reported gradual-onset hearing loss since the early 1960s).

The Veteran was afforded a VA audiology examination in February 2011.  The VA examiner noted the Veteran's report of gradual-onset hearing loss since the early 1960s, and consistent bilateral tinnitus which the Veteran estimated began in the late 1960s.  The VA examiner noted the Veteran's specialty during service, as well as his contention that his hearing loss is related to his exposure to artillery in service.  The VA examiner also noted the Veteran had post-service recreational noise exposure "since 1964, such as hunting, chain saws, power tools, [and] lawn equipment," and that he did not use hearing protection.

Upon examination, the February 2011 VA examiner diagnosed low-normal to mild sensorineural hearing loss bilaterally, as well as bilateral tinnitus.  The February 2011 VA examiner opined that the Veteran's hearing loss was not caused by the Veteran's service because the Veteran passed a whispered hearing screening at separation, had normal hearing thresholds at an Army Reserve physical conducted within one year from his release from active duty, had no significant threshold shifts during service, and his current hearing thresholds were no worse than would be expected for aging alone.  She further opined that the Veteran's tinnitus was less likely than not related to service because the Veteran reported the tinnitus began in the late 1960s, he did not have a hearing loss, and the Veteran did not identify an injury, event, or illness in service associated with the tinnitus.   

In a March 2011 statement, the Veteran requested a new VA examination with a different examiner, citing the "attitude" of the February 2011 VA examiner, as well as 38 C.F.R. § 4.23 (2014) (Attitude of rating officers).  In April 2011, the RO requested a new VA audiology examination, and noted the Veteran's request to be re-examined by a different examiner.  In April 2011, a different VA audiologist provided an addendum examination opinion.  He opined that he had reviewed the February 2011 VA examination report, however he did not indicate if he reviewed the other evidence of record.  The April 2011 VA examiner opined, "Given normal hearing thre[s]holds within one year of separation and other information/test results obtained, there is no evidence that indicates the need for further evaluation or a change in the original opinion."

Since the February and April 2011 VA examiners' opinions, the evidence of record includes copies of October 2011, March 2012, and September 2013 audiometric results which indicate the Veteran's bilateral hearing loss is much more severe than shown upon examination in February 2011.  The Veteran has also indicated that his tinnitus began during his active duty service, and the Veteran has provided more detailed information regarding his in-service, as well as post-service, noise exposure than reflected in the VA examination reports.  Further, the Board finds the February 2011 VA examination report and April 2011 VA addendum opinion inadequate, as neither examiner addressed the Veteran's competent reports of continual and progressive hearing loss and tinnitus since service, and the April 2011 VA examiner did not indicate he reviewed the full evidentiary record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, on remand the AOJ should afford the Veteran a new VA examination, with a new VA examiner if possible, to determine the nature and etiology of his bilateral hearing loss and tinnitus.

In his July 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated he is unable to secure or follow any substantially gainful occupation due to all of his disabilities.  The Board notes that the claim for TDIU is inextricably intertwined with the claims of service connection remanded here.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain all outstanding VA treatment records, to include all scanned audiometric testing results.  All VA treatment records currently in the AOJ's possession dated since 2000, and those outstanding VA treatment records obtained by the AOJ in accordance with this remand, should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his hearing loss and/or tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After #1 and #2 have been completed, and after all records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA audiological examination with an appropriate examiner, other than the examiners who examined and/or provided opinions in February 2011 and April 2011, if possible, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran, to include regarding his military noise exposure.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.


After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral hearing loss was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports of repeated exposure to loud noises, squealing, and crackling on a regular basis from the radios as part of his job as Artillery Communication Specialist.  The examiner should also specifically address the Veteran's reports that he was exposed to noise from guns and heavy artillery at firing ranges with no hearing protection, and that he experienced hearing loss after two occasions in which he was ordered to drive a major within close range of a range firing large guns.  See March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  

The examiner should also specifically address the Veteran's contention that he has experienced hearing loss since service.  See February 2014 Veteran statement; June 2012 Veteran statement; February 2011 VA examination report (Veteran reported gradual-onset hearing loss since the early 1960s).

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's reports of repeated exposure to loud noises, squealing, and crackling on a regular basis from the radios as part of his job as Artillery Communication Specialist, as well as his exposure to noise from guns and heavy artillery at firing ranges with no hearing protection.  See March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.

The examiner should specifically address the Veteran's report that on two occasions he was ordered to drive a major to the firing range, that on those occasions they were in close range to large guns being fired, and that afterwards he had ringing in his ears.  See February 2014 Veteran statement. 

The examiner should also specifically address the Veteran's contention that he has experienced tinnitus since service.  See February 2014 Veteran statement; June 2012 Veteran statement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

